 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KARCHER NORTH AMERICA, INC.,

 9                              Plaintiff,                CASE NO. 3:19-v-05737-BHS-BAT

10           v.                                           ORDER GRANTING EXTENSION
                                                          OF TIME TO FILE ANSWER
11   FNA GROUP, INC, et al.,

12                              Defendants.

13          Defendant FNA Group, Inc. requests a four-day extension (until October 4, 2019) to
14   respond to the Complaint (Dkt. 11) and on October 4, 2019, filed its Answer (Dkt. 12). Plaintiff
15   is not opposed to the requested extension. Dkt. 15. Accordingly, it is ORDERED that the motion
16   (Dkt. 11) is GRANTED; and the Answer was timely filed on October 4, 2019.
17          DATED this 15th day of October, 2019.
18

19                                                       A
                                                         BRIAN A. TSUCHIDA
20                                                       Chief United States Magistrate Judge

21

22

23



     ORDER GRANTING EXTENSION OF TIME
     TO FILE ANSWER - 1
